In an action for divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Dunkin, J.), dated December 17, 1991, as, after a nonjury trial, granted the plaintiff a divorce on the ground of constructive abandonment.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court’s determination that the plaintiff proved his entitlement to a divorce on the ground of constructive abandonment (see, Domestic Relations Law § 170 [2]; Diemer v Diemer, 8 NY2d 206), was based upon its evaluation of the credibility of the parties. We see no reason to disturb that evaluation on appeal (Caso v Caso, 161 AD2d 683; Raso v Raso, 129 AD2d 692).
The defendant’s remaining contention is unpreserved for appellate review. Mangano, P. J., Altman, Hart and Florio, JJ., concur.